Mb. Peesiding Justice Bamsat delivered the opinion of the court. The Acorn Brass Manufacturing Company began suit in the Circuit Court of Vermilion county against James Gilmore, and filed its declaration to which the trial court sustained a demurrer. Plaintiff in error elected to abide by its declaration whereupon the court made the following order: “It is therefore ordered and adjudged by the court that said defendant have and recover of and from said plaintiff his costs and charges herein expended and have execution therefor.” The judgment so entered was interlocutory and not final. This question was determined in People, for use of Phillips, v. Severson, 113 Ill. App. 496, and in Meyer v. City of Decatur, ante, p. 385, where an order in language almost identical with that above employed, was under consideration. The judgment appealed from not being final, the writ of error must be dismissed for want of jurisdiction, with leave to plaintiff in error to withdraw the record, and to either party to move for final judgment in the Circuit Court. The writ of error is dismissed. Writ dismissed.